Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-19 are pending.

Pending claims 1-19 are allowed.

The following is an examiner’s statement of reasons for allowance:  The closest prior art Fukuda et al. (WO 2014/034850 A1) teaches an adhesive decorating sheet comprising a release sheet, an adhesive layer, a printing layer, a curable resin layer, a plastic base material, an easy adhesion layer, another adhesive layer and another release layer in the order thereof (Fig. 8 and page 27, lines 1-4).  The release sheet meets the claimed high peeling strength release film, the curable resin layer meets the claimed transparent colored layer, and the plastic base material meets the claimed base sheet.  Fukuda teaches the curable resin layer has a thickness of 0.1-15 µm (page 11, lines 33-34), and comprises a pigment (page 5, line 21) and a curing/curable resin (page 8, line 9).  Fukuda also teaches the curable resin layer has a surface roughness of 0.5-15 nm (page 12, lines 15-17).  Fukuda further teaches a haze value of the print sheet, and light transmittance of the print sheet and plastic base material.  However, Fukuda does not teach or suggest: (1) the curable resin layer has a diffusion transmittance of 0.2-1.13% and a haze value of 0.1-3% as recited in current claim 1; and (2) the additive decorating sheet further comprises a release layer and a surface protection layer between the plastic base material and the curable resin layer as recited in current claim 16.  Fukuda does not teach or suggest the pigment in the curable resin layer is black pigment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETELHEM SHEWAREGED whose telephone number is (571)272-1529. The examiner can normally be reached Monday -Friday 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BS
July 2, 2022
/BETELHEM SHEWAREGED/
Primary Examiner
Art Unit 1785